UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CALEB AND BROWN PTY. LTD.,

                    Plaintiff,

-against-                                 20 Civ. 8612 (LAP)
JON BARRY THOMPSON, LELAND                      ORDER
NOLAN, LEE JASON RATNER, FTL
HOLDING LLC, and VOLANTIS
ESCROW PLATFORM LLC.,

                    Defendants.



LORETTA A. PRESKA, Senior United States District Judge:

    The Court is in receipt of Mr. Nolan’s letter, dated April

19, 2021 (dkt. no. 67), and the related correspondence,

regarding Mr. Nolan’s request for a pre-motion conference in

advance of his filing a motion to dismiss.

    Mr. Nolan and Counsel for Plaintiff shall appear by

telephone for a conference on May 20, 2021 at 11:00 a.m. at the

following number: (877) 402-9753, access code: 6545179.

    SO ORDERED.

Dated:      New York, New York
            May 18, 2021


                           __________________________________
                           LORETTA A. PRESKA
                           Senior United States District Judge




                                  1
